Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation of submission reading as follows :
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto
That the instant appeal to reappraisement is limited to 1500 oases canned corned beef packed in 5 pound tins, 6 tins to each case, exported from Brazil, and covered by consular invoice 305 certified October 6, 1948.
That on or about the date of exportation such or similar merchandise was not freely offered either for sale for home consumption in Brazil or for exportation to the United States.
That on or about the date of exportation the United States value of such merchandise, as such value is defined in Sec. 402 (e) of the Tariff Act of 1930 as amended, was $20,673 per dozen tins, net packed.
That the appeal to reappraisement is abandoned as to all merchandise other than that hereinbefore referred to in this stipulation and that the said instant appeal to reappraisement be submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is United States value, as defined in section 402 (e) of the Tariff Act of 1930, as amended, and hold that such statutory value for this merchandise is $20,673 per dozen tins, net packed. As to all other merchandise enumerated on any of the invoices involved herein, the appeal for reappraisement is dismissed. Judgment will be rendered accordingly.